Title: To James Madison from James Ogleby and David Winchester, 2 December 1814
From: Ogleby, James,Winchester, David
To: Madison, James


        
          Sir
          Baltimore 2d. Decem: 1814
        
        It is with real regret we for a moment withdraw your attention from national to individual interests. Having failed to receive any notice from every other quarter to our applications for the aid of Government in the prosecution of a just claim to restitution, must be our apology for intruding on your valuable time.
        The circumstances of our case are these: on the raising of the Embargo in the spring of 1809, we loaded our Brig “Baltimore,” with a cargo chiefly of colonial produce, amounting to $42.815:78 as pr. Invoice; a copy of which we enclose, and dispatched her for Amsterdam, with orders to the captain, on his arrival off the coast of Holland, to lay too, and send in by some of the pilots, that would of course board him, a letter to Messrs. Hope & Co his Consignees, to Know the state of the market, and whether the property would be safe should he enter. The vessel remained off the coast some days, during which, several letters passed between the captain & the consignees, in these, they mention the high prices the cargo would bring—and that should it, in the first instance be put into the Kings Ware-Houses, it would, on being examined, as to its origin, of which satisfactory certificates accompanied it, be delivered to the proprietors.
        In one of the captains letters he mentions the danger of capture by some French Privateers that were hovering about the Vlie passage, the only one he could enter, were he inclined so to do, the Texel being closed, blockaded by the British. In answer to this, Messrs. Hope & Co. sent him the Kings License to protect him from Capture, and take occasion to remark that “Holland had too much at stake in America, to proceed to confiscation.” On receipt of this letter & the License, the captain proceeded with his vessel through the Vlie passage to Harlingen a small Town in East Friesland, where the cargo was landed & put into the Kings Warehouses. Many months after, that part of the Cargo which was of the growth of the U.S. was delivered to the Consignees. In August 1810 the residue of the cargo was sent to Antwerp, in pursuance of the stipulations of a Treaty, entered into between the Emperrour of France & King of Holland, where our correspondents inform us, it was sold, with other American property under Similar circumstances & the proceeds placed in the Treasury of France.
        The Decrees of the King of Holland at the time, did not subject neutral property to confiscation, but merely subjected it, to be ware Housed under the Key of the Government untill peace, we have therefore always looked forward, with the utmost Confidence to restitution.
        On the 11h. Nov: 1811 we briefly narrated these circumstances in a letter addressed to the Honorable James Monroe, secretary of state, and

mentioned our opinion, that a public agent of the United States, would be more likely to succeed, in a application for restitution, than any mercantile correspondent, we could engage. In reply, he said, he would recommend us, to lay such proofs before the American Minister at Paris, as would enable him to act in our case, if on examination he should find it to be one, in which his exertions could be usefull, and mentioned, that the Hornet would sail in a fiew days from New York & afford us an opportunity to forward such instructions, as we might deem proper.
        We availed ourselves of this information and sent Mr. Barlow a full statement of our claim & the documents & proofs relating to it. Mr. Barlow never having acknowledged the receipt of them, induced us in September 1813 to Send two other copies to Mr. Crawford, which, as both vessels arrived we have no reason to doubt were duly received, but we are without any information to that effect from him.
        On the 28h. July last, we again took the liberty of writing to the Honourable Mr. Monroe, when we Stated, having forwarded the above documents to our Minister at Paris, and that we had not heard of their being received, and begged to know, if he had any intimation on the subject, either from Mr. Barlow or Mr. Crawford—and owing to the late changes, that had taken place in Europe, we desired to Know where we ought now to prefer our claim. Having received no answer to this letter & believing it had accidentally escaped notice we on the 1st. Ulto. enclosed him a copy of it, and took occasion to mention, the great importance the amount of the claim was to us, and that we had no doubt, with the weight of his influence the Dutch Government would make us restitution. To this letter we are also without an answer.
        Having stated these to your Excellency, we hope we may be permitted to ask, if Government propose, making any claim for property circumstanced like ours? We have the honour to be, very respectfully Your Excellency’s Mo. Obt. Svts
        
          J. Ogleby & D. Winchester
        
      